Name: 89/505/EEC: Commission Decision of 18 July 1989 laying down the criteria governing entry in registers for hybrid breeding pigs
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  agricultural activity;  means of agricultural production
 Date Published: 1989-08-23

 23.8.1989 EN Official Journal of the European Communities L 247/33 COMMISSION DECISION of 18 July 1989 laying down the criteria governing entry in registers for hybrid breeding pigs (89/505/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species (1), and in particular the third indent of Article 10(1) thereof, Whereas in all Member States' registers are maintained or established by breeders' associations, breeding organizations, private undertakings or official services; Whereas it is therefore necessary to lay down the criteria for the entering of hybrid breeding pigs in registers; Whereas precise conditions relating to lineage and identification must be fulfilled prior to entry in the register; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 To qualify for entry in the register hybrid breeding pigs must:  be identified after birth according to the rules of that register,  have parentage established in accordance with the rules of that register. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 382, 31. 12. 1988, p. 36.